Citation Nr: 1527339	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-47 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for sleep apnea, to include as secondary to sinusitis and service-connected asbestos-related pleural-based lung disease.

4.  Entitlement to service connection for the residuals of head trauma, to include scarring.

5.  Entitlement to service connection for traumatic brain disease with upper extremity tremors.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to December 1963.  He had subsequent service in the Navy Reserve and the Florida Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals VA treatment notes that are irrelevant to the issues on appeal.  The remaining documents are duplicative of the evidence in the VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he sustained a head injury during service when he slipped and fell on ice on a steel catwalk aboard an aircraft carrier in February 1962.  See May 2009 notice of disagreement, August 2012 VA traumatic brain injury (TBI) examination, and May 2015 hearing transcript.  In May 2009, he submitted copies of service treatment records that show treatment for a 1 1/2-inch laceration of the scalp from a fall on ice in the catwalks of the ship.  As a result of the fall, he has claimed that he has residuals of head trauma, including scarring; traumatic brain disease with upper extremity tremors; and cervical spondylosis.  

During the May 2015 hearing, the Veteran's attorney questioned the validity of the August 2012 VA TBI examination.  He specifically noted that the examiner did not find any residuals of Meniere's disease, tinnitus, or hearing loss; however, he noted that a private physician submitted a medical statement showing that the Veteran had Meniere's disease, vertigo, and hand tremors, and the Veteran is service-connected for bilateral hearing loss and tinnitus.  He also noted that the examiner did not discuss the scar on the back of the Veteran's head from the in-service fall.

A review of the August 2012 VA TBI examination report shows that, while the VA examiner noted the Veteran's report of the 1962 fall in service, she did not address whether the Veteran has any residual head trauma, to specifically include scarring.  She did state that the Veteran did not have and never had a traumatic brain injury or the residuals of TBI.  However, as the Veteran's attorney has pointed out, she did not note the Veteran's Meniere's disease, hearing loss, and tinnitus, which are documented in the record.  Therefore, a clarifying opinion is necessary with respect to these issues to determine whether the Veteran's residuals of a head injury and traumatic brain disease are related to the February 1962 fall during service or any other event in service.  

In addition, during the May 2015 hearing, the Veteran's attorney noted that VA has not addressed a private treatment note dated in January 2009 in which the Veteran reported chronic upper back and neck problems since the February 1962 fall.  In the private treatment note, the Veteran stated that he sustained a TBI in the fall, experienced a progressive neurodegenerative condition and tremors during that time period, and developed progressive cervical spondylosis and mechanical back pain.  The physician diagnosed the Veteran with a history of a traumatic head injury during service with noncomitant cervical discomfort that had been progressive over the past 45 years.  The physician also stated, "[The Veteran's] injury in the military has certainly contributed to his ongoing upper back and neck pain with progressive posttraumatic arthritic change."

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a cervical spine disorder.  Therefore, the Board finds that a VA examination and medical opinion addressing whether the Veteran's claimed cervical spine disorder is related to the February 1962 fall during service or any other event in service.  

With respect to the Veteran's claim for service connection for sinusitis, the Veteran was afforded a VA in August 2012.  The VA examiner diagnosed the Veteran with allergic rhinitis and determined that there was no objective evidence of acute or chronic sinusitis.  The examiner opined that the Veteran's allergic rhinitis was not caused by, a result of, or aggravated by service.  She stated that the Veteran's service treatment notes were completely silent for any mention of an allergy condition.  However, the examiner did not address whether the Veteran had sinusitis at any other point during the appeal period or provide any etiological opinion on such a disorder.  Indeed, in her report, she did not address the service treatment records that documented treatment for sinus trouble and sinusitis in April 1960, July 1960, and September 1960; a November 2008 private computed tomography (CT) scan that showed mild chronic sinusitis involving the bifrontal and anterior ethmoid sinuses with narrowing of the frontal recesses; and a May 2009 statement by the Veteran that his sinusitis began during boot camp in June 1960 and continued throughout service to present day with nosebleeds.  Therefore, a clarifying opinion is necessary to determine whether the Veteran's claimed sinusitis is related to service.

The Board also notes that the claim for service connection for sleep apnea is inextricably intertwined with the claim for service connection for sinusitis.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  In his May 2009 notice of disagreement, the Veteran asserted that his sleep apnea was caused by his pulmonary problems, including asbestosis and sinusitis.  In an October 2008 private sleep consultation report, the physician also noted that the Veteran had a history of rhinosinusitis manifested by postnasal drainage, sinus congestion, sinus inflammation, and nasal obstruction to breathing.  The Veteran was afforded an August 2012 VA sleep apnea examination during which the examiner diagnosed him with obstructive sleep apnea; however, she determined that his current condition was not caused by, a result of, or aggravated by the Veteran's asbestosis or an in-service event.  She noted that the Veteran's service treatment notes were entirely silent for complaints of sleep apnea during service and that asbestosis did not cause obstructive sleep apnea.  She did not address the Veteran's sinusitis complaints as a possible cause of the Veteran's obstructive sleep apnea.  Therefore, a clarifying opinion is necessary with respect to this issue.

Finally, the Board notes that service treatment records for the Veteran's service in the Navy Reserve and Florida Army National Guard have not been obtained and associated with the record.  In addition, in private treatment notes dated in February 2000 and January 2009, the Veteran reported that he retired from his post-service career with a railroad company due to arthritis in his back and neck.  However, no records pertaining to his retirement have been obtained and associated with the record.  Moreover, during the May 2015 hearing, the Veteran testified that he received treatment from VA in the last "several" years; however, the record contains a small amount of VA treatment notes dated in 2013 and 2014.  On remand, the AOJ should attempt to obtain these records and any additional pertinent records, including VA treatment notes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's Navy Reserve and National Guard units, and any other appropriate location, to request the Veteran's complete service personnel and treatment records from his reserve and National Guard service.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any actions taken.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a cervical spine disorder, sinusitis, sleep apnea, residuals of head trauma, and traumatic brain disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should specifically request any private medical records pertaining to the Veteran's disability retirement from his post-service career with a railroad company.

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After completion of the foregoing development, the AOJ should refer the Veteran's claims file to the August 2012 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of residuals of head trauma, to include scarring, and traumatic brain disease with upper extremity tremors that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should specifically address February 1962 service treatment records showing that the Veteran was treated for a laceration to his scalp following a fall on ice on a ship's catwalk.  In addition, the examiner is requested to address the Veteran's statements concerning the fall in a May 2009 notice of disagreement, the August 2012 VA examination report, and the May 2015 hearing.  The examiner should also note any symptoms present that are residual to head trauma, including, but not limited to, scarring, Meniere's disease, hearing loss, and tinnitus.

The examiner should identify any residual head trauma, scarring, and/or traumatic brain disease with tremors.  Thereafter, the examiner should state whether it is at least as likely as not that the Veteran has a current disorder that is related to his military service, including the February 1962 fall during service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completion of the foregoing development, the AOJ should provide the Veteran with a VA spine examination to determine the nature and etiology of any cervical spine disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current cervical spine disorders.  Thereafter, the examiner should state whether it is at least as likely as not that the Veteran has a current cervical spine disorder that is related to his military service, including a February 1962 fall during service.  

In providing this opinion, the examiner should specifically comment on a January 2009 private treatment note in which the Veteran reported chronic upper back and neck problems since the February 1962 fall; the examining physician had opined that the Veteran's reported in-service injury "certainly contributed" to his ongoing upper back and neck pain with progressive posttraumatic arthritic change.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completion of the foregoing development, the AOJ should refer the Veteran's claims file to the August 2012 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any sinusitis that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has had any sinusitis since filing his claim in December 2008 or within close proximity thereto.  If so, the examiner should state whether it is at least as likely as not that the Veteran sinusitis is related to his military service, including any complaints of sinus trouble and nosebleeds therein.  

In providing these opinions, the examiner should specifically comment on service treatment records dated in April 1960, July 1960, and September 1960 that document complaints of sinus trouble and treatment for sinusitis; a November 2008 CT scan that showed mild chronic sinusitis; a May 2009 statement by the Veteran that his sinusitis began during boot camp and continued throughout service to the present day with nosebleeds; and the May 2015 hearing testimony.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completion of the foregoing development, the AOJ should refer the Veteran's claims file to the August 2012 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any sleep apnea that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has sleep apnea that is related to his military service.  He or she should also opine as to whether it is at least as likely as not that he has sleep apnea that was either caused by or permanently aggravated by his sinusitis and/or his service-connected asbestos-related pleural-based lung disease.

In providing these opinions, the examiner should specifically comment on an October 2008 private sleep consultation report.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures. 

8.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


